            Case 5:19-cv-00498-DAE Document 1 Filed 05/10/19 Page 1 of 9



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

911 AUTO CENTERS LLC and                          §
MARTIN GUTIERREZ, JR,                             §
      Plaintiffs,                                 §
                                                  §
v.                                                §           CIVIL ACTION NO. 5:19-cv-498
                                                  §
                                                  §
DEPOSITORS INSURANCE COMPANY                      §
and TIFFANY BLUE,                                 §
       Defendants.                                §

                                    NOTICE OF REMOVAL

       Defendant Depositors Insurance Company (“Depositors”), through undersigned counsel

and pursuant to 28 U.S.C. §§1332, 1441, and 1446, files this Notice of Removal of the lawsuit

captioned Cause No. 2019CI07579, 911 Auto Centers LLC and Martin Gutierrez, Jr. v. Depositors

Insurance Company and Tiffany Blue, in the 407th Judicial District Court, Bexar County, Texas.

                                              I.
                                         BACKGROUND

       1.      Plaintiffs 911 Auto Centers LLC and Martin Gutierrez, Jr. (hereinafter, “Plaintiffs”)

initiated the present action by filing their Original Petition in Cause No. 2019CI07579, filed in the

407th Judicial District Court of Bexar County, Texas on April 15, 2019 (the “State Court Action”).1

       2.      Defendant Depositors appeared and answered on May 10, 2019 asserting a general

denial to the claims and allegations made in Plaintiffs’ Original Petition.2 To date, it appears

Plaintiffs have not requested that a citation be issued to Tiffany Blue.3




1
       See Exhibit A, Plaintiffs’ Original Petition with citation.
2
       See Exhibit B, Depositors’ Original Answer.
3
       See Exhibit C, Bexar County District Court Docket Sheet.

                                                  1
            Case 5:19-cv-00498-DAE Document 1 Filed 05/10/19 Page 2 of 9



       3.      Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders served

upon Depositors in the State Court Action are incorporated in Exhibit A.

       4.      Pursuant to 28 U.S.C. 1446(d), promptly after filing this Notice of Removal,

Depositors will give written notice of the removal to Plaintiffs through their attorney of record and

to the clerk of the 407th Judicial District Court of Bexar County, Texas.

       5.      Pursuant to 28 U.S.C. §§ 1446(b)(1) and 1446(c)(1), this Notice of Removal has

been timely filed within thirty (30) days of service on Depositors of Plaintiffs’ Original Petition

and less than one year after the commencement of this action.

                                              II.
                                         JURISDICTION

       6.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1332 and the matter is

removable to this Court pursuant to 28 U.S.C. § 1441(a) because there is complete diversity of

citizenship between the properly joined parties and the amount in controversy exceeds $75,000

exclusive of interest and costs.

A.     Diversity of the Parties

       7.      Plaintiff 911 Auto Centers is a limited liability corporation and, upon information

and belief, is a citizen of Texas. Plaintiff Martin Gutierrez, Jr. is an individual and, upon

information and belief, is a citizen of Texas.

       8.      Defendant Depositors Insurance Company is organized under the laws of the State

of Iowa and maintains its principal place of business in Des Moines, Iowa. Pursuant to 28 U.S.C.

§ 1332(c)(1), therefore, Depositors is a citizen of Iowa.




                                                 2
             Case 5:19-cv-00498-DAE Document 1 Filed 05/10/19 Page 3 of 9



       9.       Defendant Tiffany Blue is domiciled in the State of Texas. However, Blue’s

citizenship should be disregarded because she has been improperly joined to this action.4

       10.      Accordingly, there is complete diversity between the properly joined parties

pursuant to 28 U.S.C. § 1332(a).

             i. Improper joinder

       11.      A defendant is improperly joined if the moving party establishes that (1) the

plaintiff has stated a claim against a defendant that he improperly alleges is non-diverse, or (2) the

plaintiff has not stated a claim against a defendant that he properly alleges is non-diverse.5 Because

Blue is non-diverse, only the latter option is implicated in this case.

       12.      A non-diverse defendant is improperly joined if “there is no reasonable basis for

the district court to predict that the plaintiff might be able to recover against” the non-diverse

defendant.6 A non-diverse defendant is improperly joined if there is merely a theoretical possibility

of recovery.7

       13.      Courts may “conduct a Rule 12(b)(6)-type analysis, looking initially at the

allegations of the complaint to determine whether the complaint states a claim” against the non-

diverse defendant.8 Under such analysis, the critical question is whether the allegations of




4
       Blue’s joinder in this removal is not necessary since she is not a properly joined party. See
       Jernigan v. Ashland Oil Inc., 989 F.2d 812, 815 (5th Cir. 2003). Nevertheless, Blue
       consents to removal of this matter.
5
       See Int’l Energy Ventures Mgmt., LLC v. United Energy Grp., Ltd., 818 F.3d 193, 208 (5th
       Cir. 2016).
6
       Id. at 200 (citing Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004)); see
       also Mumfrey v. CVS Pharmacy, Inc., 719 F.3d 392, 401 (5th Cir. 2013).
7
       Kling Realty Co. v. Chevron USA, Inc., 575 F.3d 510, 513 (5th Cir. 2009) (quoting
       Campbell v. Stone Ins. Inc., 509 F.3d 665, 669 (5th Cir. 2007)).
8
       Id.

                                                  3
                Case 5:19-cv-00498-DAE Document 1 Filed 05/10/19 Page 4 of 9



Plaintiffs’ Original Petition “contain sufficient factual matter, accepted as true, to state a claim to

relief under Texas law.”9 In undertaking this decision, courts are to apply the federal pleading

standards to the asserted state court claims.10 The facts supporting removal must be judged at the

time of removal.11 A plaintiff’s obligation to provide the grounds for entitlement to relief requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do.12 Put simply, the plaintiff must plead “enough facts to state a claim to relief that is

plausible on its face.”13

          14.      In this case, Plaintiffs have asserted causes of action against Blue for violations of

Texas Insurance Code Chapter 541, and for fraud and conspiracy to commit fraud.14 As explained

below, Plaintiffs’ factual allegations against Blue fail to state a claim for relief rendering removal

proper.

          ii.      Plaintiffs’ Fraud-Based Claims against Blue are insufficiently pled.

          15.      Plaintiffs’ claims against Blue under Texas Insurance Code § 541.060(a)(1), and

for fraud and conspiracy to commit fraud are each subject to the elevated pleading standards under

Federal Rule of Civil Procedure 9(b).15 Rule 9(b) mandates that a party alleging fraud must state



9
          Trang v. Bean, 600 F. App’x 191, 193 (5th Cir. 2015) (internal citations omitted).
10
          Int’l Energy Ventures, 818 F.3d at 200-08.
11
          Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000).
12
          See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
13
          Id. at 570.
14
          See Exhibit A, Plaintiffs’ Original Petition with citation at ¶¶ 52-60; 84-89.
15
          U.S. ex rel. Grubbs v. Kanneganti, 565 F.3d 180, 193 (5th Cir. 2009) (applying Rule 9(b)
          to a conspiracy to commit fraud claim); Gonzalez v. State Farm Lloyds, 326 F. Supp. 3d
          346, 351 (S.D. Tex. 2017) (applying the heightened pleading standard of Rule 9(b) to a
          claim brought under § 541.060(a)(1)). See also Lone Star Ladies Inv. Club v. Schlotzsky’s
          Inc., 238 F.3d 363, 368 (5th Cir. 2001) (noting that “Rule 9(b) applies by its plain language
          to all averments of fraud, whether they are part of a claim of fraud or not”).

                                                     4
           Case 5:19-cv-00498-DAE Document 1 Filed 05/10/19 Page 5 of 9



“with particularity” the circumstances constituting fraud. At minimum, Rule 9(b) requires

allegations of the particulars of time, place, and contents of the false representations, as well as the

identity of the person making the misrepresentation and what he obtained thereby.”16 “Failing to

comply with Rule 9(b) authorizes a Court to dismiss pleadings as it would for a failure to state a

claim under Rule 12(b)(6).17

       16.     Here, Plaintiffs have plainly failed to allege the necessary identifying information

to support its claims under § 541.060(a)(1), fraud and conspiracy to commit fraud claims against

Blue. Plaintiffs’ claims for fraud and conspiracy to commit fraud merely recite the elements of

each respective cause of action and fails even under the traditional 12(b)(6) standard.18 Similarly,

Plaintiffs’ claim under § 541.060(a)(1) fails because Plaintiffs’ conclusory allegations against Blue

are insufficient to state a claim under Rule 12(b)(6). As such, Plaintiffs’ claims under §

541.060(a)(1), and for fraud and conspiracy to commit fraud are insufficiently pled under Rule

9(b) and 12(b)(6).




16
       Benchmark Elecs., Inc. v. J.M. Huber Corp., 343 F.3d 719, 724 (5th Cir. 2003), modified
       on other grounds, 355 F.3d 356 (5th Cir. 2003); see also Dorsey v. Portfolio Equities, Inc.,
       540 F.3d 333, 339 (5th Cir. 2008). Rule 9(b) requires that a plaintiff “‘specify the
       statements contended to be fraudulent, identify the speaker, state when and where the
       statements were made, and explain why the statements were fraudulent.’” Spring Street
       Apts. Waco, LLC v. Phila. Indem. Ins. Co., No. W-16-CA-315-JCM, 2017 WL 1289036,
       at *3 (W.D. Tex. April 6, 2017) (quoting Hermann Holdings Ltd v. Lucent Techs., Inc.,
       302 F.3d 552, 564-65 (5th Cir. 2002)).
17
       U.S. ex rel. Williams v. McKesson Corp., No. 3:12–CV–0371–B, 2014 WL 3353247, at *3
       (N.D. Tex. July 9, 2014) (citing Lovelace v. Software Spectrum, Inc., 78 F.3d 1015, 1017
       (5th Cir. 1996)).
18
       Exhibit A, Plaintiffs’ Original Petition with citation, at ¶¶ 88-89; see also Gonzalez, 326 F.
       Supp. 3d at 353 (holding conclusory statement that “Defendants had a meeting of the minds
       on the objects or courses of action” was insufficient to state a civil conspiracy claim).

                                                   5
               Case 5:19-cv-00498-DAE Document 1 Filed 05/10/19 Page 6 of 9



        iii.      Plaintiffs’ remaining Texas Insurance Code Claims fail under a Rule 12(b)(6)
                  analysis.

        17.       Plaintiffs’ remaining Texas Insurance Code claims against Blue are insufficiently

pled and fail a Rule 12(b)(6) analysis. Plaintiffs have employed conclusory allegations that fall

below the federal pleading standards and/or track the statutory language of cited statutory

provisions.19 Under the Rule 12(b)(6)-type analysis of Smallwood and the application of federal

pleading standards, Plaintiffs have failed to assert claims for relief under Texas law against Blue.

As such, Blue has been improperly joined to this action, and there is complete diversity of

citizenship between the properly joined parties pursuant to 28 U.S.C. § 1332(a).

        iv.       Plaintiffs’ failure to issue service on Blue highlights her improper joinder.

        18.       Plaintiffs’ Original Petition does not request service of process on Blue.20 In Griggs,

the Fifth Circuit stated that a plaintiff’s failure to effect service on a non-diverse defendant bolsters

the conclusion that a plaintiff did not intend to pursue his claim against the non-diverse defendant.21



19
        Johnson v. The Travelers Home & Marine Ins. Co., No. H-16-449, 2016 WL 4061146, at
        *2 (S.D. Tex. July 29, 2016) (Factual allegations that are not pled with sufficient specificity
        to distinguish facts from legal conclusions do not survive a Rule 12(b)(6) challenge).
20
        Exhibit A, Plaintiffs’ Original Petition with citation, at ¶ 4.
21
        Griggs v. State Farm Lloyds, 181 F.3d 694, 699 (5th Cir. 1999) (affirming denial of
        plaintiff’s motion to remand, in part, because plaintiff “did not make any attempt to serve
        [the non-diverse defendant]”); see also Crawford v. Allied Prop. & Cas. Ins. Co., No. 4:17-
        cv-368, 2017 WL 4079544, at *5 (E.D. Tex. Aug. 30, 2017) (denying a plaintiff’s motion
        remand in part due to the plaintiff’s failure to diligently effect service on the non-diverse
        defendant), adopted by Crawford v. Allied Prop. & Cas. Ins. Co., No. 4:17-cv-368, 2017
        WL 4076407 (E.D. Tex. Sept. 14, 2017); Whitesboro Inn & Suites v, United Fire & Cas.
        Co., No. 4:16-cv-87, 2016 WL 9131957, at *4 (E.D. Tex. April 26, 2016) (a plaintiff’s
        failure to effect service of process upon the non-diverse defendant is “consistent with the
        court’s conclusion that [the non-diverse defendant] was improperly joined and that
        [plaintiff[ is not serious about its claim against [the non-diverse defendant], except to defeat
        federal jurisdiction”); Plascencia v. State Farm Lloyds, No. 4:14-CV-524-A, 2014 WL
        11474841, at *6 (N.D. Tex. Sept. 25, 2014) (denying a plaintiff’s motion to remand based
        upon a plaintiff’s failure to effect service upon the non-diverse defendant and noting “[i]f
        plaintiff genuinely intended to pursue an action against [the non-diverse defendant], his

                                                    6
             Case 5:19-cv-00498-DAE Document 1 Filed 05/10/19 Page 7 of 9



As of the date of this filing, Plaintiffs have not attempted service on Blue.22 Therefore, Plaintiffs’

failure to effect service of process on Blue supports her improper joinder in this case.

B.      Amount in Controversy

        19.      Plaintiffs’ Original Petition states that Plaintiffs “seek monetary relief, the

maximum of which is over $200,000 but not more than $1,000,000.”23 The threshold for diversity

jurisdiction of $75,000 is therefore met by the allegations of Plaintiffs’ Original Petition.

        20.      Plaintiffs further seek compensation for actual damages, treble damages, punitive

and exemplary damages, attorney’s fees through any appeal, court costs, and pre- and post-

judgment interest.24 Plaintiffs have alleged that Depositors’ conduct was wrongful and done

knowingly, entitling Plaintiffs to a trebling of actual damages under Texas Insurance Code Chapter

541.25 Penalties, exemplary damages, and attorneys’ fees are included as part of the amount in

controversy.26

        21.      The amount in controversy in this matter plainly exceeds $75,000, exclusive of

interest and costs. Accordingly, the amount in controversy requirement of 28 U.S.C. § 1332(b) is

satisfied.




        attorneys certainly would have taken steps to cause [the non-diverse defendant] to be
        served by now”).
22
        See Exhibit C, Bexar County District Court Docket Sheet.
23
        Exhibit A, Plaintiffs’ Original Petition with citation, at ¶ 99.
24
        Id. at § O (Prayer).
25
        Id. at ¶ 90.
26
        H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir.
        2000); see also St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir.
        1998).

                                                   7
          Case 5:19-cv-00498-DAE Document 1 Filed 05/10/19 Page 8 of 9



                                            III.
                                        CONCLUSION

       22.     Removal of this action under 28 U.S.C. §1441(a) is proper as the district courts of

the United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as

all requirements for removal under 28 U.S.C. § 1446 have been met.

       WHEREFORE, PREMISES CONSIDERED, Defendant Depositors Insurance Company

hereby provides notice that this action is duly removed.



                                                 Respectfully submitted,

                                                 /s/ Patrick M. Kemp
                                                 Patrick M. Kemp
                                                 Texas Bar No. 24043751
                                                 pkemp@smsm.com
                                                 Robert G. Wall
                                                 Texas Bar No. 24072411
                                                 rwall@smsm.com
                                                 C Daniel DiLizia
                                                 Texas Bar No. 24099800
                                                 ddilizia@smsm.com
                                                 Segal McCambridge Singer & Mahoney
                                                 100 Congress Avenue, Suite 800
                                                 Austin, Texas 78701
                                                 (512) 476-7834
                                                 (512) 476-7832 – Facsimile

                                                 ATTORNEYS FOR DEFENDANT
                                                 DEPOSITORS INSURANCE COMPANY




                                                8
          Case 5:19-cv-00498-DAE Document 1 Filed 05/10/19 Page 9 of 9



                                 CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has been served
via certified mail, return receipt requested on this 10th day of May, 2019, to:

       Martin J. Phipps                                             9414 7266 9904 2137 9592 56
       J. Gabriel Ortiz
       Phipps, LLP
       102 9th Street
       San Antonio, Texas 78215


                                                  /s/ Patrick M. Kemp
                                                  Patrick M. Kemp




                                                 9
